Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2002

USA v. Padilla
Precedential or Non-Precedential: Non-Precedential

Docket No. 00-3752




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Padilla" (2002). 2002 Decisions. Paper 516.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/516


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                                         NOT P

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                       Nos. 00-3752/00-4255


                    UNITED STATES OF AMERICA

                                v.

                          ROQUE PADILLA
                              a/k/a
                           RAFAEL CRUZ
                          RAFAEL PEVALTA

                                                                      Roque Padilla,

                                                                           Appellant



          Appeal from the United States District Court
            for the Eastern District of Pennsylvania
            (D.C. Criminal Action No. 00-cr-00012-1)
       District Judge: Honorable Franklin S. VanAntwerpen


           Submitted Under Third Circuit LAR 34.1(a)
                       on March 22, 2002

                     Before: ROTH, NYGAARD
                   and AMBRO, Circuit Judges

               (Opinion filed : August 16, 2002 )




                          O P I N I O N


ROTH, Circuit Judge:

     Roque Padilla pled guilty to conspiracy to distribute crack cocaine in violation of
21 U.S.C. 846, and to distribution of crack cocaine and possession of cocaine with
intent to distribute both in violation of 21 U.S.C. 841. While awaiting his sentence on
the above plea, Padilla testified as a defense witness for his two co-conspirators. The
District Court conducted a hearing on whether Padilla had committed perjury and
obstructed justice when he testified, thus forfeiting his sentencing guideline reduction for
accepting responsibility. The District Court found that Padilla had obstructed justice and
that a two-level sentencing enhancement was appropriate.
     Padilla now appeals the District Court’s finding. The District Court had subject
matter jurisdiction pursuant to 18 U.S.C. 3231. We have appellate jurisdiction
pursuant to 28 U.S.C. 1291.
     Because it is a factual matter of whether a defendant has "accepted responsibility,"
our standard of review for such a case is the clearly erroneous standard. United States v.
DeLeon-Rodriquez, 70 F. 3d 764, 767 (3d Cir. 1995). "The sentencing judge is in a
unique position to evaluate a defendant’s acceptance of responsibility. For this reason,
the determination of the sentencing judge is entitled to great deference on review." Id.
(citing Application Note 5 to U.S.S.G. 3E1.1). Furthermore, it is the burden of the
defendant to show that by a preponderance of the evidence a reduction under U.S.S.G.
3C1.1 is warranted. See United States v. Rodriguez, 975 F. 2d 999, 1008 (3d Cir. 1992).
          U.S.S.G. 3C1.1 provides that if a defendant "willfully obstructed or
          impeded, or attempted to obstruct or impede, the administration of justice during th
     investigation, prosecution, or sentencing of the instant offense, an increase in the offe
     level by two levels is appropriate." After conducting a hearing on such potential
     violation, the District Court judge determined that Padilla’s testimony was perjurious an
     therefore a two level sentencing enhancement was appropriate.
     For a trial court to find that perjury has occurred, it must find: (1) that the
defendant gave false testimony; (2) concerning a material matter; and (3) with the intent
to provide false testimony. The District Court judge determined that Padilla’s testimony
met all the requirements of perjury. The judge concluded that "all three defendants ...
were willfully untruthful in their testimony at trial with respect to material matters
designed to substantially affect the outcome of their case."
     Based on the foregoing reasons, we do not find that the District Court’s issuance
of a sentencing enhancement was clearly erroneous. We will affirm the judgment of the
District Court.

_____________________________
TO THE CLERK:

     Please file the foregoing Opinion.

                                By the Court

                                     /s/ Jane R. Roth
                                                        Circuit Judge